Citation Nr: 1208107	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-07 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1962 to August 1965. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2005 by the Department of Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO).

In June 2010, a videoconference hearing was held before the undersigned Veterans Law Judge and a transcript of the hearing is in the claims folder.

In September 2010, the Board remanded the Veteran's appeal for further development.  The Board otherwise is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The weight of the evidence does not establish that the Veteran's current right knee disability resulted from, or was aggravated by any incident, disease, or injury during service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In November 2004, the agency of original jurisdiction (AOJ) provided the notice letter required by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the veteran was expected to provide.  

Although the Veteran was not provided notice of the effective date and disability rating regulations, because service connection has been denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical treatment records and providing VA examinations.   Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran claims entitlement to service connection for a right knee disability.

According to the service treatment records, the Board notes that the Veteran was treated in service in for right knee problems.  In the Veteran's January 1962 entrance examination, he denied any "trick" or locked knee or any other knee problems.  However, the Veteran's service treatment records show that he was seen in April 1962 with an injury to his right knee, sustained when his knee twisted while he was high jumping.  The Veteran's knee was aspirated and placed in a cast for three weeks.  In late April 1962, the cast was removed and the knee was found to be asymptomatic.  The Veteran's June 1965 separation examination noted he had no weakness, deformity, or limitation to motion in the right knee.  It was also noted that the Veteran had an injury to his right knee in 1959 while playing football but had been asymptomatic since. 

Post-service, the records indicate that in August 1996, the Veteran underwent surgery for traumatic arthrosis of the right knee with cyst formation on the right tibia.  An August 1997 x-ray of the right knee showed degenerative changes in the right knee but no evidence of an acute fracture or dislocation.  In February 2006, the Veteran complained of bilateral knee pain, left knee more severe than the right knee, at a VA medical facility. 

In September 2010, the Veteran was afforded a VA examination pursuant to the Board remand issued earlier that month.  The Veteran stated he could not recall the dates or times of injury to his right knee prior to service.  He stated he injured his right knee during service and that his leg was placed in a cast for several weeks.  He could not recall how he injured his knee.  The Veteran stated that he underwent knee surgery in the 1990s and that his knee was in "good shape" for about a year.  However, his knee continued to worsen gradually over time and he underwent knee replacement surgery in January 2007.

A physical examination revealed deformity, giving way, pain, weakness, incoordination, and severe flare-ups that occurred weekly, lasting for hours.  There was no evidence of instability, episodes of dislocation, or locking.  There were no constitutional symptoms or incapacitation episodes of arthritis.  The Veteran had limitation of motion in the right knee but no joint ankylosis.  X-rays revealed right total knee prosthesis with no acute disease demonstrated. 

Upon physical examination and a review of the claims file, the VA examiner opined:

[The] injury during his military service in 1962 was not related to or the cause of the degenerative joint disease of the right knee that resulted in the right knee replacement.  There was no evidence following his right knee injury during his military service that there was any sequelae to this injury from 1962 to 1972 in his military records.  If the right knee was asymptomatic - there was no continuing disability - from the injury in the military for 10 years it is less likely as not related to the degenerative joint disease of the right knee.  His morbid obesity for a number of years and his continuing obesity (65 pounds above his discharge weight) is the most likely contributory to his degenerative joint disease of the right knee.  The chondrocalcinosis of the right knee (crystals in the knee joint) for more than 10 years also likely played a role in the degenerative joint disease.  He has no history of injury to the right knee following the injury in the military (his history is somewhat suspect in some areas). 

After consideration of the entire record and the relevant law, the Board finds that the Veteran's right knee disability is not related to his active service, and service connection is not established.  While the Board acknowledges the Veteran's treatment for the right knee during and after service there is no objective medical evidence that his current right knee disability resulted from, or was aggravated by, his military service, within his private and VA treatment records.   Furthermore, there is no competent evidence of right knee arthritis, manifested to any degree in the first year after the Veteran separated from active service.  See 38 C.F.R. §§ 3.307, 3.309. 

While the Veteran claims that his military service is linked to his right knee disability, generally, a lay person, while competent to report symptoms, is not competent to comment on the presence or etiology of a medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492.  Consequently, while the Veteran is competent to report the existence of symptoms, he is not competent to report a chronic disorder resulted from service.  

Furthermore, the United States Court of Appeals for the Federal Circuit has determined that a lapse of time is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  In this case, the reported symptoms of a right knee disability occurred many years after the Veteran separated from service.  The Board also finds that the weight of the evidence demonstrates that symptoms of any right knee disability have not been continuous since service separation in August 1965.  

Consequently, in light of the lack of competent evidence establishing a link between his right knee disability and service, evidence for the Veteran's claim is outweighed by the countervailing evidence.  Therefore, in this case, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right knee disability is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


